930 N.E.2d 1130 (2010)
In the Matter of Ronald D. HARRIS, Respondent.
No. 10S00-1004-DI-175.
Supreme Court of Indiana.
August 2, 2010.

PUBLISHED ORDER IMPOSING RECIPROCAL DISCIPLINE
The Indiana Supreme Court Disciplinary Commission filed a "Verified Notice of Foreign Discipline and Petition for Issuance of an Order to Show Cause," advising that Respondent was disciplined by the State of Kentucky and requesting, pursuant to Indiana Admission and Discipline Rule 23(28), that reciprocal discipline be imposed in this state. On April 26, 2010, this Court issued an "Order to Show Cause," to which Respondent has not responded. The Court notes that Respondent is already under a suspension ordered in Cause Number 10S00-0811-DI-606, effective on March 3, 2009.
Respondent was admitted to practice law in Indiana and in Kentucky. On March 18, 2010, the Supreme Court of Kentucky found Respondent's conduct violated that jurisdiction's rules of professional conduct. For this misconduct, Respondent *1131 was suspended from the practice of law in Kentucky for 61 days. The order indicates Respondent is already under another suspension order in Kentucky.
The Court finds that there has been no showing, pursuant to Admission and Discipline Rule 23(28)(c), of any reason why reciprocal discipline should not issue in this state.
Being duly advised, the Court suspends Respondent from the practice of law in this state as of the date of this order. Respondent is ordered to continue to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26). The costs of this proceeding are assessed against Respondent.
If Respondent is reinstated to practice in the foreign jurisdiction, Respondent may file a "Motion for Reinstatement" pursuant to Admission and Discipline Rule 23(28)(e), provided there is no other suspension order in effect.
The Clerk of this Court is directed to forward notice of this Order to Respondent or Respondent's attorney, to the Indiana Supreme Court Disciplinary Commission, to the Supreme Court of Kentucky, to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.
All Justices concur.